       Case 1:19-cv-02142-RMB-BCM Document 12 Filed 03/13/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------- x
 LEK SECURITES CORPORATION and ROX                                    :
 SYSTEMS, INC.                                                        :
                                                                      :
                                     Plaintiffs                       :
                                                                      :   Case No.: 1:19-cv-02142-RMB-
                   -against-                                          :   BCM
                                                                      :
                                                                      :   NOTICE OF APPEARANCE OF
 NICOLAS LOUIS, JONATHAN FOWLER, VOLANT :                                 CARL F. REGELMANN
 HOLDING, LLC d/b/A VOLANT TRADING,                                   :
 VOLANT TRADING, LLC, VOLANT LIQUIDITY, :
 LLC, AND VOLANT EXECUTION, LLC                                       :
                                                                      :
                                     Defendants.
--------------------------------------------------------------------- x

         PLEASE TAKE NOTICE that Carl F. Regelmann, an attorney duly admitted to practice before

this Court, of the law firm Tannenbaum Helpern Syracuse & Hirschtritt LLP, hereby appears on behalf of

Plaintiffs Lek Securities Corporation and ROX Systems, Inc. in the above-referenced action.

Accordingly, I respectfully request that any future correspondence, filings, ECF notification, or

other information relating to this matter be addressed to me at the address below, and that I be

added as counsel for Plaintiffs on the Docket Sheet.

Dated: New York, New York
       March 13, 2019
                                                              TANNENBAUM HELPERN
                                                              SYRACUSE & HIRSCHTRITT LLP



                                                               _____/s/ Carl F. Regelmann
                                                               By: Carl F. Regelmann
                                                              900 Third Avenue
                                                              New York, New York 10022
                                                              (212) 508-6776
                                                              regelmann@thsh.com
                                                              Attorneys for Plaintiffs
                                                              Lek Securities Corporation and
                                                              ROX Systems, Inc.
